Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone (215) 564-8000 Fax (215) 564-8120 1933 Act File No. 333-139501 1940 Act File No. 811-21993 September 5, 2013 VIA EDGAR SUBMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subject: RevenueShares ETF Trust (the “Trust”) File Nos. 333-139501 and 811-21993 Dear Sir or Madam: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, submitted electronically for filing via EDGAR, is Post-Effective Amendment Nos. 18/20 to the Registration Statement on Form N-1A of the Trust (the “Amendment”). The Amendment is being filed under Rule 485(b)(1)(iii) for the purpose of delaying the effectiveness of Post-Effective Amendment Nos. 15/17 until September 25, 2013. This Amendment relates to the RevenueShares Emerging Market Fund and RevenueShares Ultra Dividend Fund series of the Trust and not any other series of the Trust. Questions related to this filing should be directed to my attention at (215) 564-8521. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr.
